DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 6-11 in the reply filed on June 8, 2022 is acknowledged.
This application is in condition for allowance except for the presence of claims 1-5 and 12-14 directed to inventions non-elected without traverse.  Accordingly, claims 1-5 and 12-14 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 1-5 and 12-14 have been cancelled.
Drawings
The drawing submitted on March 12, 2021 are acceptable.
Allowable Subject Matter
Claims 6-11 are allowed.
Alex et al (2012/0046799) teaches an electronic device 140 that is positioned closer to a first structure than a midpoint as seen in Figure 1, and configured to monitor a number of parameters (paragraph 20) including tilt via an inclinometer or tilt sensor (paragraph 43) to indicate a sag in the monitored line 110 (paragraph 21).  The electronic device is seen in Figure 7 to comprise various sensors (820a, 820b, 820d, 820e) in addition to the inclinometer 820c providing feedback to a processor 860 (paragraph 79).  Additionally relevant, the electronic device is in communication with a ground station 160 (paragraph 23).  However, Alex fails to teach that the electronic device is configured to detect a discharge event on the power line 110. 
Lancaster (2012/0278011) teaches an electronic device 105 in communication with various sensors (235, 240, 250, 255, 260, etc.) in splice 125 (paragraph 24) located on line 110 closer to structure 102 than a midpoint as seen in Figure 1.  Lancaster teaches that the sensors provide feedback to a processor 210 as seen in Figure 2.  Lancaster further teaches that sag of the power line is determined via feedback from transceivers 625, 630, and 635 (paragraphs 37-39).  Lancaster does not specifically teach a tilt angle sensor or that the electronic device is configured to detect a discharge event on the power line 110.
Lindsey et al (2014/0266237) teaches a device 100 is located on a power line 10 including structures 12 that monitors various parameters including tilt via sensors 110 (paragraph 57) and provides feedback to a monitoring station (paragraph 87).  However, Lindsey fails to teach that the device 100 is closer to one of the structures 12 than a midpoint on line 10 and fails to teach detecting a discharge event on the power line 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427. The examiner can normally be reached Monday - Friday, 10:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/CHRISTOPHER J CLARK/Examiner, Art Unit 2836